IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20576
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CHRISTOPHER JOHNSON,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-648-1
                      --------------------
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Christopher Johnson appeals his guilty-plea conviction for

receiving a firearm while under a felony indictment in violation

of 18 U.S.C. § 922(n).   He contends that 18 U.S.C. § 922(n) is

unconstitutional as applied in his case because it lacks a

sufficient nexus to interstate commerce.    Johnson concedes that

this circuit has held 18 U.S.C. § 922(g) constitutional and that

the holding applies equally to 18 U.S.C. § 922(n).     Johnson

argues that we should reconsider our jurisprudence regarding the

constitutionality of 18 U.S.C. § 922(g) in light of Jones v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20576
                                 -2-

United States, 120 S. Ct. 1904 (2000) and United States v.

Morrison, 120 S. Ct. 1740 (2000).    “This court has repeatedly

emphasized that the constitutionality of § 922(g)(1) is not open

to question.”    See United States v. De Leon, 170 F.3d 494, 499

(5th Cir.), cert. denied, 120 S. Ct. 156 (1999).   The cases cited

by Johnson do not affect this determination and, therefore,

cannot serve to support a challenge to a conviction under 18

U.S.C. § 922(n).

     AFFIRMED.